Citation Nr: 0833646	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-20 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  

In June 2003, the veteran presented testimony at a personal 
hearing conducted at the Montgomery RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In November 2003 and June 2006, the Board remanded the claim 
on appeal for further development.  It has now returned to 
the Board for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that this appeal must be 
remanded once again to attempt to verify the veteran's 
alleged PTSD stressors.  As previously noted in the June 2006 
remand, the veteran's DD-Form 214 shows that he earned the 
Korean Service Medal with 4 Bronze Stars, and served with the 
Infantry.  His most significant duty assignment was listed as 
being with the 47th Quartermaster Company, 47th Infantry 
Division at Camp Rucker, Alabama.  

The claim was remanded in November 2003 in an effort to 
corroborate the veteran's claimed stressors.  The veteran 
claimed in his May 2004 PTSD questionnaire that one of his 
stressors occurred during the winter of 1952.  In January 
2005, the RO attempted to obtain the veteran's service 
personnel records or any other records that might contain 
information about the circumstances of his service in Korea.  
The NPRC responded that the veteran's case was a fire-related 
record.  In May 2005, the Center for Unit Records Research 
(now known as the U.S. Army and Joint Services (JSRRC)) 
responded that a search was coordinated with the National 
Archives Records Administration but that they were unable to 
locate records for the 47th Quartermaster Company and the 
47th Infantry Division for the time frame February to 
November 1952.  

In June 2005, the veteran described stressors of air raids 
and incoming mortars.  He stated that many soldiers were 
killed.  In a June 2005 PTSD questionnaire and during his 
October 2005 VA examination, the veteran described stressors 
of air raids, incoming mortars, being shot at by enemy fire, 
as well as being pinned down for several days and unable to 
move.

In June 2006, the Board noted that the veteran's service 
treatment records show that during the winter of 1952, he was 
with the 972nd Laundry Company (September, November, and 
December 1951 records), the 254th Quartermaster Laundry 
Company, or 254th Quartermaster Laundry Detail (November 1952 
and February 1953 records), as well as the 539th Laundry 
Company (January and February 1953 records).  In the remand, 
the Board requested, in part, that if no records were 
available from the 47th Quartermaster Company during the 
winter of 1952, the JSRRC should so state; JSRRC should also 
search for relevant records from the 972nd Laundry Company, 
the 254th Quartermaster Laundry Company or Detail, as well as 
the 539th Laundry Company for the winter of 1952, and if no 
records were available from the aforementioned companies, 
then this should be stated for the record. 

In July 2006, the veteran clarified that he was in Korea from 
1952 to 1953.  In October 2006, the National Personal Records 
Center (NPRC) requested information to corroborate the 
veteran's stressors of watching his commanders killed in 
action and missile attacks during the winter of 1952.  
Specifically, NPRC noted that the veteran was with the 254th 
Quartermaster Laundry Detail in November and December 1952 
and with both the 254th Quartermaster Laundry Detail and 539th 
Quartermaster Laundry Detail in January and February 1953 as 
outlined in his service treatment records.  In July 2007, 
JSRRC responded that the 254th Quartermaster Laundry 
Detachment was noted to have served in Korea.  There were no 
records of the 254th Laundry Detail.  The available records 
of the 254th Quartermaster Laundry Detachment began in June 
1953 to January 1954 and there were no records of any attacks 
or casualties in the unit.  JSRRC noted that they do not 
maintain copies of morning reports submitted by the 
Quartermaster Laundry Detachment.  

However, there was no documentation in the claims file that a 
further request was made to verify that records were 
unavailable from the 47th Quartermaster Company during the 
winter of 1952.  Moreover, in its July 2007 response, JSRRC 
did not indicate if it searched for records of the 539th 
Quartermaster Laundry Company, where the veteran's service 
treatment records indicate he was attached in January and 
February 1953.  The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  As such, a remand is necessary to comply with 
the June 2006 Board remand.

The Board notes although the June 2006 remand requested that 
JSRRC search for relevant records from the 972nd Laundry 
Company, the veteran's service treatment records indicated he 
served with that unit from September to December 1951, during 
a time which he did not identify as being in Korea.  As such, 
a follow up request to search these records is not necessary.  
Additionally, after further review of the veteran's service 
treatment records, the Board notes that the veteran was noted 
to be a part of the 539th Quartermaster Laundry Company in 
November 1952.  As such, JSRRC or another appropriate entity 
should search for relevant records from the 539th 
Quartermaster Laundry Company from November 1952 to February 
1953 on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO should contact JSRRC or 
other appropriate entity to document if 
records are available from the 47th 
Quartermaster Company during the winter of 
1952-1953.  Documentation of such must be 
associated with the claims file.  

2.  JSRRC should search for relevant 
records from the 539th Quartermasters 
Laundry Company from November 1952 to 
February 1953 to attempt to corroborate 
the stressors of: (a) air raids; (b) 
incoming mortars; (c) being shot at by 
enemy fire; and (d) being pinned down for 
several days and being unable to move.  If 
no records are available, then this should 
be documented in the claims file.  Any 
response received from JSRRC must be made 
part of the record.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested reports to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the claim of 
service connection for PTSD.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, issue a 
supplemental statement of the case (SSOC), 
a copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



